DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 23-26, 29-34, 36-37, and 39-45 are pending and claims 23-24, 32-34, 36-37, and 39-45 have been examined in this application. As of the date of this application, the Information Disclosure Statement (IDS) filed on 11/13/2018 has been taken into account.

Response to Amendment
In the amendment dated 11/16/2021, the following has occurred: Claims 23-26, 29-33, 36, 41-42 have been amended; Claims 21-22 have been canceled; Claims 43-45 have been added.

Response to Arguments
Applicant’s arguments with respect to claims 23-24, 32-34, 36-37, and 39-45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, the amendments have overcome the 112 rejection set forth in the previous action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-34, 36-37, and 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites “an elongated slot through a thickness of said first surface”. – As a surface does not have a thickness, it is unclear how the slot can be made through said thickness.
Claim 32 recites the limitation "said surface" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation "said region" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 33-34, 36, and 39-40 are rejected based on their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 23-24, 32-34, 36, and 41-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thalenfeld et al. US Patent No. 4,688,683).
Regarding Claim 32, Thalenfeld discloses a method of detachably attaching a slatwall accessory to a non-slatwall member with a grid of round apertures, said method comprising: inserting at least one hook portion (Thalenfeld: Fig. 1, 4-5; 30) of an adapter (Thalenfeld: Fig. 1, 4-5; 14) into and through at least one round aperture (Thalenfeld: Fig. 4-5; 56) from said grid of round apertures; suspending a first surface (Thalenfeld: Annotated Fig. 4; S1) of said adapter with an elongated slot (Thalenfeld: Annotated Fig. 5; S) through a thickness of said first surface from said at least one hook portion; offsetting a second surface (Thalenfeld: Annotated Fig. 4; S2) of said adapter from said first surface; abutting an upwardly disposed flange portion (Thalenfeld: Fig. 1, 4-5; 26) of an L-shaped flange (Thalenfeld: Fig. 1, 4-5; 26, 28) of said adapter with said surface of said non-slatwall member; inserting an offset flange (Thalenfeld: Fig. 3, 7-8; 34) of said slatwall accessory into and through said elongated slot so that a flange portion of said offset flange is caged between said first surface of said adapter and a surface portion of said non-slatwall member, and resting said slatwall accessory on said surface of said adapter (Thalenfeld: Fig. 4).
Regarding Claim 33, Thalenfeld discloses the method of claim 32, further comprising counter-reacting, by said upwardly disposed flange of L-shaped flange (Thalenfeld: Fig. 1, 4-5; 26, 28) of said adapter (Thalenfeld: Fig. 1, 4-5; 14) abutting said surface of said non-slatwall member (Thalenfeld: Fig. 4-5; 54), a weight placed on a generally horizontally disposed working portion of said slatwall accessory.  
Regarding Claim 34, Thalenfeld discloses the method of claim 32, wherein said at least one hook portion (Thalenfeld: Fig. 1, 4-5; 30) comprises a pair of L-shaped hooks.
Regarding Claim 36, Thalenfeld discloses the method of claim 32, further comprising pivoting said adapter (Thalenfeld: Fig. 1, 4-5; 14) toward said surface of said non-slatwall (Thalenfeld: Fig. 4-5; 54) prior to abutting said upwardly disposed flange portion (Thalenfeld: Fig. 1, 4-5; 26, 28) of said L-shaped flange (Thalenfeld: Fig. 1, 4-5; 26, 28) of said adapter with said surface of said non-slatwall member.

Regarding Claim 41, Thalenfeld discloses a method of detachably attaching a slatwall accessory to a non-slatwall member with a grid of round apertures, said method comprising: attaching a first region (Thalenfeld: Annotated Fig. 4; R1; see note) of an adapter to a non-slatwall member by inserting a hook (Thalenfeld: Fig. 1, 4-5; 30) of said adapter into and through a round aperture (Thalenfeld: Fig. 4-5; 56) from said grid of round apertures; offsetting a surface (Thalenfeld: Annotated Fig. 4; S2) of a second region (Thalenfeld: Annotated Fig. 4; R2; see note) from a surface of said first region; positioning said second region below said first region in a vertical direction; inserting an offset flange (Thalenfeld: Fig. 3, 7-8; 34) of said slatwall accessory into and through an elongated slot (Thalenfeld: Annotated Fig. 5; S) disposed through a thickness of said first region of said adapter; and counter-reacting, with an upwardly disposed flange portion (Thalenfeld: Fig. 1, 4-5; 26) of an L-shaped flange (Thalenfeld: Fig. 1, 4-5; 26, 28) of said adapter abutting a surface of said non- slatwall member, a weight placed on said slatwall accessory. [Note: The first region of Thalenfeld comprises the indicated area R1 on the left side of the dashed line in annotated Fig. 4 and the second region comprises the area R2.]
Regarding Claim 42, Thalenfeld discloses the method of claim 41, further comprising caging a flange portion of said offset flange (Thalenfeld: Fig. 3, 7-8; 34) between a surface portion of said first region (Thalenfeld: Annotated Fig. 4; R1) and a surface portion of said non-slatwall member (Thalenfeld: Fig. 4-5; 54).

Regarding Claim 43, Thalenfeld discloses a method, comprising: attaching a first region (Thalenfeld: Annotated Fig. 4; R1) of an adapter at a round aperture (Thalenfeld: Fig. 4-5; 56) from a grid of round apertures in a non-slatwall member (Thalenfeld: Fig. 4-5; 54), the first region comprising an elongated slot (Thalenfeld: Annotated Fig. 5; S) through a thickness of the first region; positioning a second region (Thalenfeld: Annotated Fig. 4; R2) of the adapter below the first region in a vertical direction; offsetting a surface (Thalenfeld: Annotated Fig. 4; S2) of the second region from a surface of the first region and away from a surface of the non-slatwall member; abutting a flange (Thalenfeld: Fig. 1, 4-5; 26, 28) at the second region with the surface of the non-slatwall member; and inserting a single offset flange (Thalenfeld: Fig. 3, 7-8; 34) of an end member of a slatwall accessory into and through the elongated slot.  
Regarding Claim 44, Thalenfeld discloses the method of claim 43, further comprising resting the end member of the slatwall accessory on the surface (Thalenfeld: Annotated Fig. 4; S2) of the second region (Thalenfeld: Annotated Fig. 4; R2) of the adapter.  
Regarding Claim 45, Thalenfeld discloses the method of claim 43, wherein abutting the flange (Thalenfeld: Fig. 1, 4-5; 26, 28) comprises abutting an upwardly disposed flange portion (Thalenfeld: Fig. 1, 4-5; 26) of an L- shaped flange.
Regarding Claim 23, Thalenfeld discloses the method of claim 43, wherein attaching the first region comprises inserting at least one hook (Thalenfeld: Fig. 1, 4-5; 30) into and through at least one round aperture (Thalenfeld: Fig. 4-5; 56) from a grid of round apertures in the non- slatwall member.  
Regarding Claim 24, Thalenfeld discloses the method of claim 43, wherein attaching the first region comprises inserting two hooks (Thalenfeld: Fig. 1, 4-5; 30) into and through two round apertures (Thalenfeld: Fig. 4-5; 56) from a grid of round apertures in the non-slatwall member.


    PNG
    media_image1.png
    865
    518
    media_image1.png
    Greyscale

I: Thalenfeld; Annotated Fig. 4

    PNG
    media_image2.png
    714
    747
    media_image2.png
    Greyscale

II: Thalenfeld; Annotated Fig. 5

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Thalenfeld et al. US Patent No. 4,688,683) in view of Greist (US Patent No. 1,800,387).
Regarding Claim 37, Thalenfeld discloses the method of claim 32, but fails to disclose pivoting said slatwall accessory toward said region of said adapter prior to resting said slatwall accessory on said region. However, Greist teaches pivoting an accessory (Greist: Fig. 3-4; 16) toward a region of an adapter (Greist: Fig. 1; 10) prior to resting said accessory on said region.
Thalenfeld and Greist are analogous because they are from the same field of endeavor or a similar problem solving area e.g. article supports. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the offset flange and adapter of Thalenfeld with the flange structure and adapter connection structure from Greist, with a reasonable expectation of success, in order to provide a connection structure that allows the accessory to be attached or removed at any point of the adapter, thereby enabling a user to easily detach the accessory when desired (Greist: Pg. 1, Ln. 15-24).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Thalenfeld et al. US Patent No. 4,688,683) as applied to claim 32 above, and further in view of Craine (US Patent No. 4,258,982).
Regarding Claim 39, Thalenfeld discloses the method of claim 32, but fails to explicitly disclose said non-slatwall member comprising a free standing panel. However, Craine teaches a non-slatwall member (Craine: Fig. 1; 10) comprising a free standing panel.
Thalenfeld and Craine are analogous art because they are from the same field of endeavor or a similar problem solving area e.g. article supports. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panel in Thalenfeld with the free standing structure of Craine, with a reasonable expectation of success, in order to provide a means for the display member to rest on a surface such as a (Craine: Col. 3, Ln. 21-28).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Thalenfeld et al. US Patent No. 4,688,683) as applied to claim 32 above, and further in view of Decossas (US Patent No. 6,129,220).
Regarding Claim 40, Thalenfeld discloses the method of claim 32, but fails to explicitly disclose said non-slatwall member comprising a rail. However, Decossas teaches a non-slatwall member (Decossas: Fig. 1-2; 12) comprising a rail.
Thalenfeld and Decossas are analogous art because they are from the same field of endeavor or a similar problem solving area e.g. article supports. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panel in Thalenfeld with the rail configuration from Decossas, with a reasonable expectation of success, in order to provide a non-slatwall member configuration that can be attached to separate vertical or horizontal structures, thereby increasing the number of locations the member can be utilized (Decossas: Col. 1, Ln. 25-44).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631